OPINION OF THE COURT
Per Curiam.
By decision and order on motion of this Court dated October 7, 2002, the respondent was suspended pursuant to 22 NYCRR 691.4 (Z) (1) (i) and (iii), based upon a prima facie finding that he was an immediate threat to the public interest on the *289ground of uncontroverted evidence of his failure to cooperate with the petitioner’s investigation. That decision and order on motion, inter alia, authorized the petitioner to institute and prosecute a disciplinary proceeding against the respondent, the respondent was directed to submit an answer to the petition within 10 days, and the issues raised were referred to the Honorable Vincent Pizzuto, as Special Referee, to hear and report.
The petitioner moves to disbar the respondent based upon his failure to submit a written answer to the charges of professional misconduct, and to discipline the respondent upon the charges set forth in the petition.
On October 23, 2002, the respondent was personally served with a copy of the October 7, 2002, decision and order on motion, and acknowledged service. The respondent has neither served nor filed an answer to the petition, which contains seven charges of professional misconduct, including failure to cooperate, failure to appear pursuant to subpoena, failure to produce required bookkeeping records, failure to properly maintain his attorney registration, failure to properly identify his attorney escrow account, conversion, and/or failure to maintain a duly-constituted escrow account.
Although served on November 21, 2002, with the petitioner’s order to show cause to adjudicate him in default, the respondent has failed to reply.
Under the circumstances, the petitioner’s motion is granted, the respondent is disbarred on default, and, effective immediately, his name is stricken from the roll of attorneys and counselors-at-law.
Ritter, J.P., Santucci, Altman, Florio and Adams, JJ., concur.
Ordered that the petitioner’s motion to impose discipline upon the respondent based upon his failure to appear or answer is granted; and it is further,
Ordered that pursuant to Judiciary Law § 90, effective immediately, the respondent, Edward K. Hedberg, is disbarred, and his name is stricken from the roll of attorneys and counselors-at-law; and it is further,
Ordered that the respondent shall continue to comply with this Court’s rules governing the conduct of disbarred, suspended, and resigned attorneys (see 22 NYCRR 691.10); and it is further,
Ordered that pursuant to Judiciary Law § 90, the respondent, Edward K. Hedberg, is commanded to continue to desist *290and refrain from (1) practicing law in any form, either as principal or agent, clerk, or employee of another, (2) appearing as an attorney or counselor-at-law before any court, judge, justice, board, commission, or other public authority, (3) giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) holding himself out in any way as an attorney and counselor-at-law.